DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
 
Response to Arguments
	Applicant's arguments filed May 31, 2021 regarding 35 U.S.C. § 102 have been fully considered but they are not persuasive. 
The Applicant argues:
“In rejecting claim 3 (subject matter of which has been incorporated into claim 1), the Examiner cites to paragraphs 7, 38 and 56 of Kish and alleges that Kish teaches the recited features of the claim. Moreover, in the Advisory Action dated October 27, 2021, the Examiner indicates the Amendment filed on October 7, 2021 does not place the application in condition for allowance. The Examiner asserts that paragraphs 38, 56, and 78 of Kish disclose the previous amendments to claims 1 and 24. Applicant respectfully disagrees and submits that Kish does not teach or suggest the enclosed amendments to claims 1 and 24.
Paragraph 77 of Kish discloses “[t]he direction triggering module 380 may also trigger the brake applying module 312 when the vehicle is moving in the backward direction and the desired mode of operation is Reverse (where the direction of travel should be the backward direction),” noting that the moving direction and the desired direction in Kish are the same direction as each other. Nowhere of Kish does teach or suggest the specifically claimed control protocol, namely, “when both a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are a first direction, the controller outputs a driving state indicating a second direction, which is a different direction from the first direction, as the second driving state information if the movement state information is a moving state and 
As anticipation under 35 U.S.C. § 102 requires that each and every element of the claim be disclosed, either expressly or inherently (noting that "inherency may not be established by probabilities or possibilities," Scaltech Inc. v. Retec/Tetra, 178 F.3d 1378 (Fed. Cir. 1999)), in a single prior art reference, Akzo N.V. v. U.S. Int’l Trade Commission, 808 F.2d 1471 (Fed. Cir. 1986), based on the foregoing, it is submitted that Kish does not anticipate claim 1, nor any claim dependent thereon.
Independent claim 24 is directed to an alert and control method of assisting a driver. While of different scope than claim 1, independent claim 24, as amended, includes recitations substantially similar to those argued above in relation to claim 1. Hence, claim 24 and the claims dependent thereupon are allowable over the cited prior art for at least reasons similar to those discussed above with respect to claim 1.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. As previously cited, Kish [0007] reads: “A system for a vehicle on a surface includes a direction triggering module and a brake applying module. The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.” Therefore, Kish teaches detecting when the movement, or moving state, of the vehicle is a second direction that is an opposite direction from the first desired direction, articulating that the direction indicated by the gear signal may in fact be a different direction from the direction indicated by the wheel direction signals. See Office Action for further explanation.
Also as previously cited, Kish teaches a number of control systems, including a control module that monitors the vehicle speed and selectively operates a brake fluid pump as taught in [0021]-[0023]. Kish [0071] reads: “The predetermined maximum speed may be based on a speed at which the engine 102 will stall when the load on the engine 102 is attributable to the vehicle rolling down the hill in a wrong direction. The wrong direction may be defined relative to a normal direction of vehicle travel in the desired mode of operation. For example only, the wrong direction may be backward when the IMS state 128 indicates that the desired mode of operation is Drive or a forward gear ratio, and the wrong direction may be forward when the IMS state 128 indicates that the desired mode of operation is Reverse.” Therefore, Kish teaches a control operation of the brake fluid pump to limit the vehicle speed in the situation that the vehicle is traveling in a wrong direction, relative to a normal desired direction.
For these reasons, the Examiner maintains the 35 U.S.C. § 102 rejection, as outlined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 4-5, 16-24, and 26-27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kish et al. (U.S. Patent Application Publication No. 20120187750 and hereinafter, “Kish”).

Regarding claim 1, Kish teaches an alert and control system for assisting a driver, the alert and control system comprising:
an intra-vehicle sensor module configured to sense intra-vehicle information;
 Kish [0030] discloses one or more sensors that may be configured to measure input shaft speed, rotation of the transmission input shaft, and engine speed. 
 Kish [0051] discloses a brake pedal position (BPP) sensor and an accelerator pedal position (APP).
 Kish [0056] discloses a wheel speed sensor that may indicate the direction of rotation and rotational speed of an associated wheel.
and a controller communicatively connected to the intra-vehicle sensor module and configured to: receive a wheel pulse signal sensed by the intra-vehicle sensor module
Kish [0021]-[0023] discloses a control module that monitors the vehicle and selectively operates a brake fluid pump to limit the vehicle speed to a predetermined maximum speed as the vehicle rolls down the grade.
Kish [0056] discloses a wheel speed sensor that receives rotational speed and direction of an associated wheel and generates a corresponding wheel speed signal.
outputs movement state information, based on the wheel pulse signal
 Kish [0038] discloses outputting an indicator of a desired mode of operation (e.g., Park, Neutral, Drive, a forward gear ratio, or Reverse).
Kish [0050]-[0051] discloses that the desired mode of operation is determined using wheel speeds, APP, and BPP.
receive a gear signal, a first wheel direction signal, and a second wheel direction signal sensed by the intra-vehicle sensor module, 
Kish [0007] discloses a first and second direction of vehicle movement. 
Kish [0038] discloses receiving a gear signal.
 Kish [0078] discloses that the direction of travel of the vehicle may be determined or indicated by the direction of rotation of one or more of the wheels of the vehicle. 
based on first driving state information when the gear signal is received, the gear signal, the first wheel direction signal, the second wheel direction signal, and the movement state information, output second driving state information
Kish [0007] discloses using a direction module to output second driving state information (e.g., a second direction of movement and determining if the second direction is opposite than that of the first).
control an operation of at least one of an alert device or a brake device, based on the second driving state information.  
Kish [0071] discloses controlling a brake applying module to control operation of a brake fluid pump to limit the vehicle speed when the vehicle is traveling in a wrong direction, relative to a normal desired direction.
wherein, when both a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are a first direction, the controller outputs a driving state indicating a second direction, which is a different direction from the first direction, as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are the second direction.
Kish [0007] discloses a system for a vehicle that includes a direction triggering module that generates a signal when the direction of movement of a vehicle is in a first direction and a desired mode of operation is in a second direction that is opposite from the first direction, or generates a signal when the direction of movement is in a second direction and the desired mode of operation is in a first direction.
The Examiner notes that when the vehicle is being controlled to drive in a first direction and the desired mode of operation is in a second direction that is opposite from the first direction, the second direction is different from the first direction.

Regarding claim 2, Kish teaches the alert and control system of claim 1, wherein:
the controller is further configured to: receive the gear signal, the first wheel direction signal, and the second wheel direction signal and output the second driving state information, based on the first driving state information when the gear signal is received, the gear signal, the first wheel direction signal, the second wheel direction signal, and the movement state information
Kish [0051] discloses that when the vehicle is stopped facing up a hill that the desired mode of operation is Drive, and when stopped facing down a hill, that the desired mode of operation is Reverse.
Kish [0071] discloses controlling a brake applying module to control operation of a brake fluid pump to limit the vehicle speed when the vehicle is traveling in a wrong direction, relative to a normal desired direction.
Kish [0078] discloses receiving the direction of rotation of one or more of the wheels of the vehicle.
control the operation of at least one of the alert device or the brake device, based on the second driving state information.
 Kish [0077] discloses controlling a brake applying module that operates the brake device that is selectively triggered, for example, when the vehicle is moving backward in a forward drive gear, in order to avoid collision. (“the direction triggering module may trigger the brake applying module 312 when the vehicle is moving in a backward direction and the desired mode of operation is one of Drive and a forward drive ratio (where the direction of travel should be a forward direction)”)
The Examiner notes that when the vehicle is moving in a backward direction when the desired mode of operation is a forward direction, the moving and desired directions are different.

4 and 26, Kish teaches the alert and control system of claim 1, wherein:
if a driving direction indicated by the gear signal is a first direction and a driving direction indicated by the first driving state information is a second direction, the controller outputs a driving state indicating the first direction as the second driving state information if the movement state information is a stopped state, or the movement state information is a moving state and at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a first direction.
 Kish [0007] discloses outputting second driving state information based on the movement and direction of movement, and determining if the second direction is opposite of the first direction.
Kish [0051] discloses that when the vehicle is stopped facing up a hill that the desired mode of operation is Drive, and when stopped facing down a hill, that the desired mode of operation is Reverse.
Kish [0078] discloses that the direction of travel of the vehicle may be determined or indicated by the direction of rotation of one or more of the wheels of the vehicle. 

Regarding claim 5, Kish teaches the alert and control system of claim 1, wherein:
if the gear signal is a drive gear and the first driving state information is a forward movement state, the controller outputs a reverse movement state as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction.
 Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 16
if the gear signal is a drive gear and the first driving state information is a reverse movement state, the controller outputs a forward movement state as the second driving state information if the movement state information is a stopped state, or the movement state information is a moving state and at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a forward movement direction.
Kish [0051] discloses that when the vehicle is stopped facing up a hill that the desired mode of operation is Drive, and when stopped facing down a hill, that the desired mode of operation is Reverse.
Kish [0077]-[0078] discloses that the controller outputs a desired Drive movement state if the vehicle is moving in a forward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 17, Kish teaches the alert and control system of claim 1, wherein:
if the gear signal is a drive gear and the first driving state information is a stopped state, the controller outputs a reverse movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction
Kish [0007] discloses outputting a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish further discloses receiving the direction of rotation of one or more of the wheels of the vehicle.
the controller outputs a forward movement state as the second driving state information if the movement state information is a stopped state or at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a forward movement direction.
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish further discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 18, Kish teaches the alert and control system of claim 1, wherein:
if the gear signal is a reverse gear and the first driving state information is a reverse movement state, the controller outputs a forward movement state as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction.  
Kish [0007] discloses outputting a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.
Kish [0077]-[0078] discloses that the controller outputs a desired Drive movement state if the vehicle is moving in a forward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish further discloses that the direction triggering module may trigger the brake applying module when the vehicle is moving backwards and the desired mode of operation is Drive. 

Regarding claim 19, Kish teaches the alert and control system of claim 1, wherein:
if the gear signal is a reverse gear and the first driving state information is a forward movement state, the controller outputs a reverse movement state as the second driving state information if 
Kish [0051] discloses that when the vehicle is stopped facing up a hill that the desired mode of operation is Drive, and when stopped facing down a hill, that the desired mode of operation is Reverse.
 Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 20, Kish teaches the alert and control system of claim 1 wherein:
if the gear signal is a reverse gear and the first driving state information is a stopped state, the controller outputs a forward movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction
Kish [0007] discloses outputting a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.
Kish [0078] discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.
the controller outputs a reverse movement state as the second driving state information if the movement state information is a stopped state or at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a reverse movement direction.
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of 

Regarding claim 21, Kish teaches the alert and control system of claim 1, wherein:
if the gear signal is a gear other than a drive gear and a reverse gear and the movement state information is a moving state, the controller outputs a reverse movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction
Kish [0038] discloses outputting an indicator of a desired mode of operation (e.g., Park, Neutral, Drive, a forward gear ratio, or Reverse).
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish [0078] further discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.
the controller outputs a forward movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction. 
Kish [0077]-[0078] discloses that the controller outputs a desired Drive movement state if the vehicle is moving in a forward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle. Kish [0078] discloses receiving the direction of rotation of one or more of the wheels of the vehicle.

Regarding claim 22, Kish teaches the alert and control system of claim 1, wherein:
the controller controls the operation of at least one of the alert device or the brake device in order to prevent a collision with an object ahead if the second driving state information is a forward movement state, and controls an operation of at least one of the alert device and the brake device 
 Kish [0071] discloses controlling a brake applying module to control operation of a brake fluid pump to limit the vehicle speed when the vehicle is traveling in a wrong direction, relative to a normal desired direction (e.g., moving backward when the desired mode of operation is Drive or a forward gear ratio).

Regarding claim 23, Kish teaches the alert and control system of claim 1, wherein:
the controller is further configured to output the movement state information based on a vehicle speed signal.
Kish [0077]-[0078] discloses outputting movement state information based on vehicle speed and controlling the brake applying module accordingly.

Regarding claim 24, Kish teaches an alert and control method of assisting a driver, the alert and control method comprising:
receiving at least one of a vehicle speed signal or a wheel pulse signal sensed by an intra-vehicle sensor module;  
Kish [0030] discloses one or more sensors that may be configured to measure input shaft speed, rotation of the transmission input shaft, and engine speed. 
 Kish [0051] discloses a brake pedal position (BPP) sensor and an accelerator pedal position (APP).
 Kish [0056] discloses a wheel speed sensor that may indicate the direction of rotation and rotational speed of an associated wheel.
outputting movement state information, based on at least one of a vehicle speed signal or a wheel pulse signal;
 Kish [0021]-[0023] discloses a control module that monitors the vehicle and selectively operates a brake fluid pump to limit the vehicle speed to a predetermined maximum speed as the vehicle rolls down the grade.
Kish [0056] discloses a wheel speed sensor that receives rotational speed and direction of an associated wheel and generates a corresponding wheel speed signal.
receiving a gear signal, a first wheel direction signal, and a second wheel direction signal sensed by the intra-vehicle sensor module;
 Kish [0038] discloses outputting an indicator of a desired mode of operation (e.g., Park, Neutral, Drive, a forward gear ratio, or Reverse).
Kish [0050]-[0051] discloses that the desired mode of operation is determined using wheel speeds, APP, and BPP.
Kish [0078] discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.
outputting second driving state information, based on first driving state information when the gear signal is received, the gear signal, the first wheel direction signal, the second wheel direction signal, and the movement state information;
 Kish [0007] discloses using a direction module to output second driving state information (e.g., a second direction of movement and determining if the second direction is opposite than that of the first).
Kish [0078] discloses monitoring the direction of rotation of one or more of the wheels of the vehicle.
and controlling an operation of at least one of an alert device or a brake device, based on the second driving state information.  
 Kish [0007] discloses a brake applying module that selectively controls the brake fluid pump based on the second driving state information.
wherein, when both a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are a first direction, the controller outputs a driving state indicating a second direction, which is a different direction from the first direction, as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are the second direction.
Kish [0007] discloses a system for a vehicle that includes a direction triggering module that generates a signal when the direction of movement of a vehicle is in a first direction and a desired mode of operation is in a second direction that is opposite from the first direction, or generates a signal when the direction of movement is in a second direction and the desired mode of operation is in a first direction.
The Examiner notes that when the vehicle is being controlled to drive in a first direction and the desired mode of operation is in a second direction that is opposite from the first direction, the second direction is different from the first direction.

Regarding claim 27, Kish teaches the alert and control method of claim 24, wherein:
the controlling of the operation of at least one of the alert device and the brake device, based on the second driving state information comprises: controlling an operation of at least one of the alert device and the brake device by a first driver assist system if the second driving state information is a forward movement state
Kish [0077] discloses controlling a brake applying module that operates the brake device that is selectively triggered, for example, when the vehicle is moving backward in a forward drive gear, in order to avoid collision.
controlling an operation of at least one of the alert device and the brake device by a second driver assist system if the second driving state information is a backward movement state.
Kish [0077]-[0078] discloses that the controller outputs a desired Reverse movement state if the vehicle is moving in a backward direction, as determined by the direction of rotation of one or more of the wheels of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han (U.S. Patent Application Publication No. US 20190193740) discloses a method of preventing an automatic transmission vehicle from rolling downward on a hill is provided. The method includes determining whether the vehicle travels normally or abnormally on the hill based on a gradient measured by a G sensor and a direction of a wheel measured by a wheel sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.T.S./Patent Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662